DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-9 and 16-20, drawn to monitoring workload characteristics and altering a performance attribute, such as write speed, based on workload characteristics, classified in G06F3/0634 and G06F3/0653 (changing the operating parameter of one or more of the storage devices such as speed and by monitoring the storage device are used to reconfigure the storage system). 
Claims 10-15, drawn to keeping endurance characteristics above a predetermined endurance threshold by controlling data traffic, such as adding a delay to inhibit data processing traffic corresponding to an application, classified in G06F3/0635 (changing the path (i.e., traffic rerouting) is used to reconfigure the storage system). 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I (see claims 1-9 and 16-20) has a separate utility of controlling memory system performance by changing the write speed, that could employ an apparatus that uses a different technique to minimize misuse of the memory device that differs from the method of minimizing misuse of subcombination II (see claims 10-15). Similarly, subcombination II (see claims 10-15) has a separate utility of controlling use of the storage device to maintain endurance which does not have to utilize the specific method of monitoring workloads to alter write speed performance of subcombination I (see claims 1-9 and 16-20). See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). The sub combinations are classified in different CPC classes identified above. Furthermore, a search for monitoring workload characteristics and altering a performance attribute, such as write speed, based on workload characteristics would not readily yield available prior art pertinent to a keeping endurance characteristics above a predetermined endurance threshold by controlling data traffic, and vice versa. Therefore, inventions I, II and II require a different field of search as it requires searching across different classes/subclasses and employing different search strategies/queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139